DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kishimori et al. (US 6336358) in view of Thomas et al. (US 6285450).
Regarding claim 1, Kishimori et al. teach:
1. A method for analyzing a hematologic sample, comprising: 
disposing the hematologic sample (see Abstract+) within an internal compartment of a capillary tube (e.g., blood sample tube 1, capillary tube 12), which internal compartment has a radial width and an axial length (see C4/L37-47 & Fig. 4 for example); 
providing a centrifuge (see C4/L3-19; Figs. 1 & 2 for example) and a sample imaging device (e.g., photo detecting means 6); 
using a processor (e.g., signal processor 8, controller 9 & operation processor 10) to execute instructions stored within a memory device (see the operation processor 10 operating to store data, C5/L59-C6/L11), which instructions cause the processor to: 
control the centrifuge to centrifugally spin the capillary tube containing sample about a central axis at speeds sufficient to create constituent layer separation within the sample disposed in the at least one capillary tube (C4/L3-19, C5/L53-C6/L22+); 
control the sample imaging device to create a digital image of a sample region of the sample disposed within the tube, which sample region extends across all of the radial width and axial length of the internal compartment of the tube in a region of the tube after centrifugation, and produce the signals representative of the digital image (see Figs. 4, 5 & C5/L10-C6/L47+); 
produce information relating to the digital image based on the signals from the sample imaging device (see C6/L12-43 & Fig. 5); and 
control a sample data display to display the information relating to the digital image of the sample region (C7/L36-38).
Regarding claim 1, Kishimori et al. do not explicitly teach a float disposed within the capillary tube.
Thomas et al. teach:
1. A method for analyzing a hematologic sample, comprising: 
disposing the hematologic sample (see Abstract+) within an internal compartment of a capillary tube (114, C8/L53), which internal compartment has a radial width and an axial length (see Fig. 26 for example) and a float (482) disposed within the capillary tube (see Fig. 26 & C2/L39-53+); 
providing a centrifuge (100) and a sample imaging device (e.g., CCD array 128); 
using a processor (e.g., CPU 110, C7/L44-52+) to execute instructions stored within a memory device (e.g., floppy disk, C9/L43-58; a CPU/controller inherently comprises a non-transitory memory device, C7/L32-52+; see also Fig. 5 programmed to instruct the CPU, C24/L6-8), which instructions cause the processor to: 
control the centrifuge to centrifugally spin the capillary tube containing sample about a central axis at speeds sufficient to create constituent layer separation within the sample disposed in the at least one capillary tube (see Fig. 6, Abstract, C5/L7-23 & C7/L44-52+ for example); 
control the sample imaging device to create a digital image of a sample region of the sample disposed within the tube, which sample region extends across the internal compartment of the tube in a region of the tube where the float resides after centrifugation, and produce the signals representative of the digital image (see C20/L39-52+); 
produce information relating to the digital image based on the signals from the sample imaging device (see C19/L58-C22/L27+ & Fig. 23; see also C8/L42-C9/L52+ & Fig. 5); and 
control a sample data display to display the information relating to the digital image of the sample region (C9/L41-52+, C23/L63-C24/L5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kishimori et al. to place a float in the capillary tube, as taught by Thomas et al. to detect the location of the expanded buffy coat area (Thomas et al. C3/L30-38), where the buffy coat region consisting of layers of granulocytes, mixed lymphocytes and monocytes, and platelets, and a plasma layer. The length of each layer can then be optically measured, to obtain a count for each blood component in the blood sample (Thomas et al. C2/L13-19); to measure and quantify the blood content around the buffy coat region (Thomas et al. C2/L29-C3/L14).
Regarding claims 2 & 4-6, modified Kishimori et al. teach:
2. The method of claim 1, wherein the capillary tube is attached to a platen portion of the centrifuge in a position where the capillary tube extends radially outward from the central axis (see Figs. 1 & 2 for example).
4. The method of claim 1, wherein the instructions when executed by the processor, cause the processor to control the sample data display to display the digital image of the sample region (see C7/L36-38, C5/L15-C6/L47+ & Fig. 5 for example).
5. The method of claim 4, wherein the instructions when executed by the processor, cause the processor to control the sample data display to display superimposed graphic markings based on an analysis of the sample over the digital image to illustrate band boundaries (see Fig. 5).
6. The method of claim 5, wherein the graphic markings are superimposed to identify at least one of a bottom of the tube, a bottom of the float, a red blood cell/granulocyte interphase, a granulocyte/lymphocyte and monocyte interphase, a lymphocyte and monocyte/platelet interphase, a platelet/plasma interphase, a top of the float, or a plasma/air interphase (see e.g., S1 (plasma) & S2 (blood cell layer) boundary in Fig. 5).

Regarding claims 3 & 7, Kishimori et al. do not explicitly teach: 3. The method of claim 1, wherein the sample imaging device includes a digital camera. 7. The method of claim 1, wherein the information relating to the image based on the signals from the sample imaging device includes complete blood count information.
Regarding claim 3, Thomas et al. teach: wherein the sample imaging device includes a digital camera (see e.g., CCD array 128 including an optical circuitry assembly 322 for recording images in the form of image signals).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the photo detecting means of Kishimori et al. with a digital camera (see e.g., CCD array 128 including an optical circuitry assembly 322 for recording images in the form of image signals) of Thomas et al. to record images in the form of image signals.  The claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," and therefore the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Further, the claim is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Regarding claim 7, Thomas et al. teach: wherein the information relating to the image based on the signals from the sample imaging device includes complete blood count information. (C3/L6-8, C23/L65-C24/L5).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kishimori et al. with the teachings of Thomas et al. to count blood information (C3/L6-8, C23/L65-C24/L5).  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798